DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered.
Applicant has argued that Liu fails to teach reacting modifying molecules to form modified surface layers as recited in the context of Claim 1. However, the argument is not persuasive because Liu et al. teaches reacting modifying molecules to form modified surface layers as broadly recited. In support of the argument applicant has pointed out that in the embodiment of providing a first and second reactant in Liu et al. the reactants do not individually react with the substrate. However, the combined reactants form an activated etchant which reacts with the substrate. Further, Liu teaches that the first reactant may react with the substrate (Col. 9, Lines 62-63). Note that even though the embodiment is not preferred to maintain a self-limiting reaction, at least some reaction is expressly taught by Liu and further would reasonably be expected depending on selected etchants and substrates.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 recites the limitation "the modifying" in Claim 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,416,989 to Liu et al.
Regarding Claim 1, Liu et al. teaches (Figures 4, 5 and related discussion) a method of processing a substrate, the method comprising: modifying one or more surface layers of material on the substrate by reacting with modifying molecules (contact with reactant); and exposing the one or more modified surface layers on the substrate to an electron source (e-beam) thereby removing, without using a plasma, the one or more modified surface layers on the substrate.
Regarding Claim 12, Liu et al. teaches flowing, before or during the modifying, a first process gas (reactant A) onto the substrate, wherein the first process gas is configured to modify the one or more surface layers of material on the substrate.
Regarding Claim 13, Liu et al. teaches the modifying further comprises exposing the one or more surface layers of material on the substrate to a plasma (Col.6, Lines 14-42).
Regarding Claim 14, Liu et al. teaches repeating, while the substrate remains in a processing chamber, the modifying of one or more surface layers of material on the substrate and the exposing the one or more modified surface layers on the substrate to the electron source (Figure 5).
Regarding Claim 15, Liu et al. teaches purging the processing chamber between modifying and exposing operations (Figure 5).
Regarding Claims 16 and 17, Liu et al. teaches the material has a surface binding energy of less than about 4.5 electron volts (implicit), wherein the material comprises one or more of: copper, aluminum, germanium, gold, and silver (Col. 8, Lines 58-61).
Regarding Claim 18, Liu et al. teaches substrate temperature during the modifying and the exposing is substantially the same in the case that thermal energy is not used (e-beam).
Regarding Claim 19, Liu et al. teaches modifying one or more surface layers of material on the substrate (contact with reactant A); converting the modified layer (reactant B) and exposing the one or more modified surface layers on the substrate to an electron source (e-beam) thereby removing, without using a plasma, the one or more modified surface layers on the substrate.
Regarding Claim 20, Liu et al. teaches converting further comprises flowing a second process (reactant B) gas onto the substrate, wherein the second process gas is configured to convert the one or more modified surface layers on the substrate to the one or more converted layers.
Regarding Claims 21 and 22, Liu et al. teaches the modifying and converting further comprises exposing the one or more surface layers of material on the substrate to a plasma (Col. 6, Lines 14-42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,416,989 to Liu et al. in view of US 2008/0038894 to Rueger et al.
Regarding Claims 2-7, Liu et al. teaches electron beam exposure, but does not expressly teach different regions and energies are exposed. However, controlling surface exposure to a desired location is well known in the etching art. For example, Rueger et al. teaches (Paragraph 20) different locations and energies may be used for exposing a substrate for electron induced etching. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to expose one or more sections of a substrate at a desired energy with predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,416,989 to Liu et al. in view of US 2004/0226814 to Stewart et al.
Regarding Claim 8, Liu et al. teaches the method of the invention substantially as claimed, but does not expressly teach neutralizing. However, the problem of electron charge accumulation and neutralization solutions are known to one of ordinary skill in the art. See, For example, Stewart et al. (Paragraph 53). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to neutralize a substrate charge with predictable results.

Claims 9-11, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,416,989 to Liu et al. in view of US 5,271,800 to Koontz et al.
Regarding Claims 9-11, Liu et al. teaches electron beam exposure but does not expressly teach isotropic, partial anisotropic and anisotropic energy. However, the effect of energy input on degree of isotropy/anisotropy is well-known in the etching art. For example, Koontz et al. teaches (Col. 5, Lines 7-10) “Etch directionality has generally been hypothesized to be the result of directed energy input into an etching reaction at a surface by some ion, electron or photon bombardment of the surface exposed concurrently to a chemical etchant.” It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide an electron energy suitable for anisotropic, partial anisotropic and anisotropic etching with predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716